DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2020 was filed after the mailing date of the patent application on 04 November 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 21 and 28, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests receiving, using the receiver, first indication information and second indication information, wherein the first indication information indicates a group of resources, the group of resources corresponds to a group of antenna ports Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 35, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests determining first indication information and second indication information, wherein the first indication information indicates a group of resources, the group of resources corresponds to a group of antenna ports or a group of codewords, the group of antenna ports corresponds to the group of codewords, each group of antenna ports of a plurality of groups of antenna ports corresponding to the network device comprises at least one antenna port, the second indication information indicates quasi-co-location (QCL) configuration information of the group of antenna ports corresponding to the Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474